DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the amendment filed on June 28th, 2022 for application no. 17/270,545 filed on February 23rd, 2021. Claims 13, 15-17, 19-21 and 23-27 are pending. In the present amendment, claims 13,15-17,19-21 and 23-24 are amended, claims 25-27 are new, and claims 1-12, 14, 18 and 22 are canceled.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Jihwang Yeo on July 27th, 2022. 

The application has been amended as follows:

Claim 13 (line 16) has been amended to read, “circumference thereof, and are communicated said annular hydraulic pressure chamber”.

Claim 16 (lines 16-17) has been amended to read, “forms oil holes which slidably guide said piston in said axial direction at an inner circumference thereof, and are communicated said annular hydraulic pressure chamber with a hydraulic”.
Claim 17 (line 3) has been amended to read, “direction cylindrical projection portion in an outer circumference, is slide with the outer”.

Claim 23 (line 6) has been amended to read, “which slidably guides said piston in an axial direction at an inner circumference thereof;”.

Claim 25 (line 3) has been amended to read, “portion in an outer circumference, is slide with the outer circumference of said piston at said axial”.

Claim 26 (lines 1-2) has been amended to read, “The method for fixing said piston guide member to said friction-engagement reaction force receiving member in the lock-up clutch for the torque converter according to Claim 20,”.

Claim 26 (line 4) has been amended to read, “cylindrical projection portion in an outer circumference, is slide with the outer circumference of”.

Claim 27 (line 4) has been amended to read, “cylindrical projection portion in an outer circumference, is slide with the outer circumference of”.

Response to Arguments
The Applicant's arguments filed June 28th, 2022 are in response to the Office Action mailed March 28th, 2022 and the interview conducted on June 23rd, 2022. The Applicant's arguments have been fully considered.
Regarding Claims 16-17 and 20-21, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the latest Office Action are withdrawn.
Regarding Claims 13, 16 and 23, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 13, 15-17, 19-21 and 23-27 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 13, none of the prior art discloses or renders obvious a lock-up clutch for a torque converter having the combination of features recited in claim 13, and particularly “a piston guide member that integrally rotates with said cover, is a cylindrical shape, and forms oil holes which slidably guide said piston in said axial direction at an inner circumference thereof, and are communicated said annular hydraulic pressure chamber with a hydraulic pressure source”, “a seal ring on the inner circumference of the piston that is in close contact with said piston and said piston guide member”, “a friction-engagement reaction force receiving member that rotates with said cover, is a cylindrical shape, is opposite to said cover sandwiching said piston, seal ring on an outer circumference of the piston, said first and second friction plates, and receives a friction-engagement reaction force between said first and second friction plates in cooperation with said cover when said piston is driven by said hydraulic pressure in said hydraulic pressure chamber”, “fastening members that are plurally disposed in a circumferential direction with an interval, and are fixed with said piston guide member and said friction-engagement reaction force receiving member by crimping”, “wherein said friction-engagement reaction force receiving member is fixed to said cover via said piston guide member by crimping said fastening members” and “wherein said fastening members are rivets that are press-fitted into rivet holes formed on said piston guide member and rivet holes formed on said friction-engagement reaction force receiving member, wherein an end of an engine side of said piston guide member has a closed bottomed shape, and wherein said piston guide member includes a welded portion between an opening of said cover and an outer circumferential portion of said piston guide member in an entire circumference to form a closed space and fix said piston guide member to said cover”.
The closest prior art of Ziegler (WO 2009/049741) discloses a torque converter comprising a cover (Fig. 3, “drive unit” 24c) and a piston guide member (“guide element” 38c), but fails to disclose “wherein said piston guide member includes a welded portion between an opening of said cover and an outer circumferential portion of said piston guide member in an entire circumference to form a closed space and fix said piston guide member to said cover”, and there is no motivation to modify the cover and the piston guide member taught by Ziegler absent impermissible hindsight.
Regarding Claim 16, none of the prior art discloses or renders obvious a lock-up clutch for a torque converter having the combination of features recited in claim 16, and particularly “a piston guide member that integrally rotates with said cover, is a cylindrical shape, and forms oil holes which slidably guide said piston in said axial direction at an inner circumference thereof, and are communicated said annular hydraulic pressure chamber with a hydraulic pressure source”, “a seal ring on the inner circumference of the piston that is in close contact with said piston and said piston guide member”, “a friction-engagement reaction force receiving member that rotates with said cover, is a cylindrical shape, is opposite to said cover sandwiching said piston, a seal ring on an outer circumference of the piston, said first and second friction plates, and receives a friction-engagement reaction force between said first and second friction plates in cooperation with said cover when said piston is driven by said hydraulic pressure in said hydraulic pressure chamber”, “fastening members that are plurally disposed in a circumferential direction with an interval, and are fixed with said piston guide member and said friction-engagement reaction force receiving member by crimping”, “wherein said friction-engagement reaction force receiving member is fixed to said cover via said piston guide member by crimping said fastening members”, “wherein said fastening members are formed on said piston guide member and are integral-molded portions protruded in a separation direction to said cover” and “wherein said protruded integral-molded portions are press-fitted into rivet holes of said friction-engagement reaction force receiving member, wherein an end of an engine side of said piston guide member has a closed bottomed shape, and wherein said piston guide member includes a welded portion between an opening of said cover and an outer circumferential portion of said piston guide member in an entire circumference to form a closed space and fix said piston guide member to said cover”.
The closest prior art of Ziegler (WO 2009/049741) discloses a torque converter comprising fastening members (Fig. 3, “connecting elements” 25a) fixed to a piston guide member (38c), but fails to disclose “wherein said fastening members are formed on said piston guide member and are integral-molded portions protruded in a separation direction to said cover, wherein said protruded integral-molded portions are press-fitted into rivet holes of said friction-engagement reaction force receiving member”, and there is no motivation to modify and rearrange the fastening members taught by Ziegler absent impermissible hindsight.
Regarding Claim 23, none of the prior art discloses or renders obvious a method for manufacturing a lock-up clutch for a torque converter having the combination of features recited in claim 23, and particularly “a piston; first friction plates which are fixed to an impeller shell and integrally rotate with a cover; second friction plates which are opposite to said first friction plates; a piston guide member which slidably guides said piston in an axial direction at an inner circumference thereof; a seal ring on the inner circumference of the piston which is in close contact with said piston and said piston guide member; a friction-engagement reaction force receiving member which is opposite to said cover sandwiching said piston, a seal ring on an outer circumference of the piston, said first and second friction plates; and fastening members which are inserted into holes which are disposed on said piston guide member and holes which are disposed on said friction-engagement reaction force receiving member”, “inserting said fastening members into said holes which are disposed on said piston guide member and said holes which are disposed on said friction-engagement reaction force receiving member”, “fixing said piston guide member to said friction-engagement reaction force receiving member by crimping said fastening members in a state that said piston, said seal ring on the outer circumference of the piston, and said first and second friction plates are sandwiched between said cover and said friction-engagement reaction force receiving member” and “fixing said piston guide member to said cover in a state that head portions of said fastening members are abutted to said cover after said head portions of said fastening members are press-fitted into said holes which are disposed on said piston guide member, before fixing said piston guide member to said friction-engagement reaction force receiving member by crimping said fastening members”.
The closest prior art of Ziegler (WO 2009/049741) discloses a torque converter comprising a cover (Fig. 3, 24c) and a piston guide member (“guide element” 38c), but fails to disclose “fixing said piston guide member to said cover in a state that head portions of said fastening members are abutted to said cover after said head portions of said fastening members are press-fitted into said holes which are disposed on said piston guide member, before fixing said piston guide member to said friction-engagement reaction force receiving member by crimping said fastening members”, and there is no motivation to modify the cover and the piston guide member taught by Ziegler absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.J.T./Examiner, Art Unit 3659                                                                                                                                                                                                        

/DAVID R MORRIS/Primary Examiner, Art Unit 3659